       Case 1:18-cv-00048-LG-RPM Document 287 Filed 04/22/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION


CHRISTOPHER J. FOX, ET AL.                                                           PLAINTIFFS

V.                                                     CIVIL ACTION NO. 1:18-CV-48-LG-RPM

HUNT SOUTHERN GROUP, LLC, ET AL.,                                                 DEFENDANTS

                                             ORDER

     Before the Court is a motion by defendants Hunt Southern Group, LLC, Forest City Residential

Management, LLC, and Hunt MH Property Management, LLC (collectively, “defendants”) to

reopen the present case, lift the stay, reassert Daubert motions, and reassert dispositive motions.

Doc. [285].

     The Court begins with a brief recitation of the relevant procedural history. On September 12,

2019, District Judge Louis Guirola, Jr. (“Judge Guirola”) issued a memorandum opinion and order

granting summary judgment in favor of the present defendants in the bellwether case, Michael

Yarbrough, Jr., et al. v. Hunt Southern Group, LLC, et al., No. 1:18–CV–51–LG–RHW (S.D.

Miss. Sept. 12, 2019). On December 2, 2019, the present case and related cases were stayed

pending the outcome of Yarbrough on appeal. Doc. [282]. By extent, all motions outstanding at

that time were denied without prejudice and subject to re-filing after the Yarbrough-related stay

was lifted. On November 12, 2020, the Fifth Circuit upheld Judge Guirola’s decision in a concise,

unpublished opinion. See Yarbrough v. Hunt S. Grp., L.L.C., 836 F. App’x 238 (5th Cir. 2020).

Finally, the present case was administratively closed for statistical purposes on February 11, 2021.

Doc. [284].

     In light of recent developments and in line with this Court’s previous Orders, the Court will

reopen the present case, lift any stay, and allow the parties to re-file any Daubert or dispositive

                                                   1
       Case 1:18-cv-00048-LG-RPM Document 287 Filed 04/22/21 Page 2 of 2




motion that was previously denied without prejudice after entry of the stay. With regard to those

motions, the parties are permitted to re-file any such motions subject to the following conditions.

First, the parties may not include any new subject matter or seek new relief. Second, the parties

may, however, account for and address any new legal authority, such as new case law. Finally, all

such motions must be filed no later than May 6, 2021; responses and replies are due in accordance

with the court rules.

   IT IS THEREFORE ORDERED AND ADJUDGED that the defendants’ [285] motion to

reopen the case, lift the stay, reassert Daubert motions, and reassert dispositive motions is

GRANTED.

   SO ORDERED, this the 22nd day of April 2021.


                                                      /s/   Robert P. Myers, Jr.
                                                      ROBERT P. MYERS, JR.
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
